MEMORANDUM OPINION
                                             No. 04-12-00049-CV

                  In the Interest of E.A.E.S., D.S., A.E.S. and B.M.R., Jr., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-01637
                              Judge Richard H. Garcia, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 30, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           S.R.G. 1 appeals the trial court’s order terminating her parent-child relationship with

E.A.E.S., D.S., A.E.S., and B.M.R. Jr. Appellant’s court-appointed appellate attorney filed a

motion to withdraw and a brief containing a professional evaluation of the record, demonstrating

there are no arguable grounds to be advanced, and concluding the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying

Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).                              Appellant was

1
 To protect the identity of the minor child, we refer to appellant and the children by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                    04-12-00049-CV


provided a copy of the brief and informed of her right to review the record and file her own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In

re R.R., 2003 WL 21157944, at *4. Appellant filed a pro se brief in which argues evidence

outside the record and contends her appointed attorney did not provide effective assistance.

       We have reviewed the record, the attorney’s Anders brief, and the pro se brief, and we

agree with counsel that the appeal is without merit. Accordingly, we grant the motion to

withdraw and affirm the trial court’s order.


                                                 Steven C. Hilbig, Justice




                                               -2-